         Case 1:18-cr-00879-SHS Document 271 Filed 11/13/20 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                     888 GRAND CONCOURSE, SUITE 1H
                                                     BRONX, NEW YORK 10451
                                                     (718) 293-4900 • FAX (718) 618-0140
                                                     www.klugerlawfirm.com

                                                     November 12, 2020


By ECF
Honorable Sidney H. Stein                                        MEMO ENDORSED
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:    United States v. Ana Jimenez
                      18 Cr. 879 (SHS)

Dear Judge Stein:

       I represent Ana Jiminez in this matter. On March 11, 2020, Ms. Jimenez pled guilty as
charged in Count Four of the indictment. After several adjournments, she is scheduled to be
sentenced on November 17, 2020 at 4:00 p.m. Unfortunately, due to numerous circumstances
beyond my control as a result of the current Covid-19 pandemic, the defense must respectfully
request that sentencing in this matter be adjourned to either December 8th, 10th, or 15th, 2020.
Assuming that the Court grants this request, the defense expects to submit its submission on or
before November 23, 2020.

      AUSA Daniel Nessim consents to this request on behalf of the Government.

      Thank you.


                                                     Respectfully Submitted,

                                                     /s/ Matthew J. Kluger
                                                     Matthew J. Kluger, Esq.
                                                     Attorney for Ana Jimenez
                                     The sentencing is adjourned to December 10, 2020, at 11:00 a.m.
                                     Defense submissions are due by November 25, the government's
cc:    AUSA Daniel Nessim
                                     submissions are due by December 2, 2020.
       AUSA Ni Qian
                                     Dated: New York, New York
                                            November 12, 2020
